Citation Nr: 0116337	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
machete wound on the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a mortar injury to the left hip, involving 
Muscle Group XVII with a tender and painful scar.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 10 percent rating, effective August 13, 1997 (the 
date of the veteran's original claim); granted service 
connection for residuals of a mortar injury to the left hip 
with residual scar (Muscle Group XVII) and assigned a 
noncompensable rating effective August 13, 1997; denied 
service connection for residuals of a machete wound on the 
right lower extremity; and denied service connection for 
residuals of a laceration of the scalp.  

The veteran appealed all four determinations to the Board.  
However, he subsequently withdrew his appeal on the claim for 
entitlement to service connection for residuals of a 
laceration of the scalp.  Therefore, that issue is no longer 
in appellate status, and will not be addressed in this 
decision.  

In a November 1998 rating decision, the RO granted a 30 
percent rating for PTSD, effective August 13, 1997; and 
granted a 10 percent rating for residuals of a mortar injury 
to the left hip with residual scar (Muscle Group XVII), 
effective August 13, 1997.  The veteran continued his appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met. 

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era and engaged in combat with the enemy.  

3.  The veteran has provided credible testimony that he 
sustained a laceration wound from a machete on his right 
lower extremity while serving in the Republic of Vietnam.  

4.  Current medical evidence indicates that the veteran has a 
residual scar on his right lower extremity from the machete 
wound in service.  

5.  Residuals of a mortar injury to the left hip involving 
Muscle Group XVII alone may be characterized as moderate.  

6.  The veteran's PTSD is characterized by intrusive 
memories, restricted affect, sleep disturbance, difficulty 
concentrating, hypervigilance, anxiety, panic attacks, and 
difficulty establishing and maintaining effective work and 
social relationships.  It is not characterized by suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; spatial disorientation; near-continuous panic, 
neglect in personal appearance and hygiene; and an inability 
to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Residuals of a machete wound on the right lower extremity 
were incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).
2.  The criteria for a separate 20 percent rating for 
residuals of a mortar injury to the left hip, involving 
Muscle Group XVII, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 4.1-
4.3, 4.7, 4.10, 4.45, 4.56(d)(2), 4.73, Diagnostic Code 5317 
(2000).  

3.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 114 Stat. 2096; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (VCAA).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations 
and the opportunity to present testimony at a personal 
hearing.  As such, the Board concludes that the duty to 
assist has been satisfied, and the Board will proceed with 
its appellate disposition on the merits of the claims.  

I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2000).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence as discussed above.  See generally, Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The record reflects that the veteran served in the Republic 
of Vietnam during the Vietnam Era, and his DD Form 214 shows 
that his awards and decorations include the Combat 
Infantryman Badge, a Purple Heart, and the Bronze Star Medal.  
Hence, it is conceded that he engaged in combat with the 
enemy.  His service medical records do not document any 
treatment for a laceration on the right lower extremity and 
no residuals of such injury were indicated upon separation 
examination in August 1968.  However, at a personal hearing 
before the undersigned Member of the Board at the RO in March 
2001, the veteran testified that he sustained a severe 
laceration on his right lower extremity from a machete while 
he was stationed at a base camp in Vietnam.  The wound was 
stitched at an aid station and eventually healed.  The Board 
finds this testimony to be credible, and in accordance with 
38 U.S.C.A. § 1154(b), accepts the veteran's assertions that 
this injury was incurred during his active military service 
and cannot be disassociated from circumstances contemplated 
by § 1154(b).  Upon a VA scar and muscle examinations in 
September 1997, the diagnoses included a machete laceration 
scar on the right lower extremity which was tender and 
painful.  

Based on this evidence, the Board concludes that the veteran 
has satisfied the requirements to establish service 
connection.  He has presented credible lay evidence of an 
injury in service, medical evidence of a current disability, 
and medical evidence of a nexus between the current 
disability and the in-service injury.  Consequently, service 
connection for residuals of a machete wound on the right 
lower extremity is warranted.  

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  In contrast, where a veteran takes exception 
to an initial rating decision, separate or staged ratings may 
be assigned for separate periods based on the evidence of 
record.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2000).

A.  Residuals of a Mortar Injury

Under 38 C.F.R. § 4.56, a slight muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History includes brief treatment of a superficial 
wound in service and return to duty; healing with good 
functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2000). 

A moderate muscle disability results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History includes 
service department records or other evidence of in-service 
treatment for the wound and a record of a consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2000). 

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability; and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
an entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3) (2000).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45 
(2000).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's residuals of a mortar injury to the left hip 
involving Muscle Group XVII with a tender and painful scar 
have been rated 10 percent disabling under Diagnostic Codes 
(DC) 5317-7805.  DC 7805 pertains to scars and directs that 
disability associated with the scar should be rated based on 
the limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  Other diagnostic codes pertaining to scars 
include DCs 7803 and 7804 which direct that a 10 percent 
rating may be assigned for scars that are superficial, poorly 
nourished, and with repeated ulceration; or superficial, and 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DCs 7803, 7804.  

Under DC 5317, Muscle Group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  A 
noncompensable rating is warranted if impairment of the 
muscle group is considered slight.  Moderate impairment of 
the muscle group is assigned a 20 percent rating; and 
moderately severe impairment is assigned a 40 percent rating.  
38 C.F.R. § 4.73, DC 5317 (2000).  

Initially, it appears that the RO assigned a 10 percent 
rating for the scar associated with the veteran's mortar 
injury to the left hip.  Upon VA scar examination in 
September 1997, however, the examiner concluded that the 
veteran had a shrapnel fragment scar on his left hip which 
was depressed, roughened, and tender and painful upon 
objective demonstration.  He also concluded that there was no 
limitation of function of the effected part due to the scar.  
Hence, the Board concludes that it is more appropriate for 
the scar to be rated under DC 7804 rather than 7805.  
Accordingly, a 10 percent rating for the tender and painful 
scar associated with the veteran's mortar injury to the left 
hip has been established.  

Additionally, separate ratings may be assigned for the 
separate and distinct manifestations of the same injury.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the 
Board will now determine whether a separate rating is 
warranted for muscle disability associated with the mortar 
injury.  

The veteran's service medical records reflect that he 
sustained a mortar fragment wound in the area of the left 
buttock in October 1967.  An X-ray showed a soft tissue 
fragment above the greater trochanter on the left side.  The 
fragment was removed and the tract was opened and debrided.  
The wound was left opened for three days and then sutured 
closed.  Approximately two weeks later the sutures were 
removed and it was noted that the wound was healing well.  
One week later, the wound was well-healed and he was placed 
on light duty.  Eventually, he returned to full duty.  He was 
seen two weeks later with complaints of some superficial 
adhesions in the groin which were treated.  Upon separation 
examination in August 1968, no significant disability 
associated with the wound was noted.  

Upon VA muscles examination in September 1997, the veteran 
remarked that he experienced a sharp pain in his left hip 
with stretching.  The examiner concluded that the veteran had 
lost five percent of the tissue of muscle group XVII.  There 
was no damage to the adjacent bones, joints, tendons, or 
nerves.  Strength was normal, but there was some tenderness 
in the area.  At his personal hearing in March 2001, the 
veteran testified that the left hip area had become more 
painful in recent years.  He was unable to run and he had 
difficulty bending from the hip.  He took Tylenol or aspirin 
for the pain but did not require regular medical treatment or 
prescription medication.  

Based on all of the evidence of record, the Board concludes 
that a separate 20 percent rating is warranted.  Slight 
muscle disability (which warrants a noncompensable rating) 
typically results from a simple wound without debridement or 
infection.  There is minimal scarring, no fascial defect, and 
no atrophy or impaired muscle tone.  The veteran's injury in 
service required debridement, there is a 1 x 10-centimeter 
scar that is depressed and roughened over the area, and the 
examiner concluded that there was a five percent tissue loss 
in Muscle Group XVII as a result of the injury.  Furthermore, 
the veteran has testified that he had experienced increased 
pain and decreased mobility in the area of his left hip in 
recent years.  Accordingly, with consideration of 38 C.F.R. 
§ 4.7, and resolving reasonable doubt in favor of the 
veteran, the Board concludes that the disability associated 
with Muscle Group XVII may be considered to be moderate, from 
the date of his initial claim for compensation benefits.  
Accordingly, a separate 20 percent rating may be assigned.  
See 38 C.F.R. §§ 3.102, 4.3, 4.45, 4.56(d)(2); DeLuca, 
Fenderson, Esteban, supra.  

The record does not support a finding of moderately severe 
muscle disability associated with Muscle Group XVII.  The 
original injury did not result in prolonged infection or 
intermuscular scarring.  Additionally, there is no current 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles; and a positive demonstration of 
impairment in strength and endurance compared with the sound 
side was not indicated upon VA examination in September 1997.  
Hence, the criteria for a higher rating have not been met at 
this time.  See 38 C.F.R. § 4.56(d)(3).  

B.  PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  

The veteran's PTSD is currently rated 30 percent disabling 
under 38 C.F.R. § 4.130, DC 9411.  Pursuant to DC 9411, a 30 
percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

To warrant a 100 percent disability rating, there must be 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2000).  

The record shows that upon VA examination in September 1997, 
the veteran was diagnosed with chronic PTSD as a result of 
his combat experiences in Vietnam.  The PTSD was manifested 
by intrusive memories, nightmares, diminished interest in 
normal activities, restricted affect, sleep disturbance, 
concentration difficulties, and hypervigilance.  The examiner 
noted that the current intensity of the symptoms was mild, 
but the intensity increased as he reduced his marijuana use.  
It was concluded that his occupational functioning was mildly 
impaired and his Global Assessment of Functioning (GAF) score 
was estimated to be 58.  Social activity appeared to be 
unimpaired.  He was able to maintain employment and some 
close relationships.  

A private psychological assessment, completed in July 1997 by 
a licensed professional counselor, described similar symptoms 
experienced by the veteran.  The counselor concluded that the 
veteran's GAF score was 50 and represented serious symptoms.  
In a subsequent letter, dated in July 1998, the counselor 
remarked that he had treated the veteran for the past year.  
He continued to experience significant PTSD symptoms.  There 
had been numerous times that it interfered with his ability 
to work, his ability to make decisions, and impaired his 
judgment.  

The criteria to determine a score on the GAF scale are found 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., of the American Psychiatric Association (DSM-IV).  A 
score between 51 and 60 contemplates moderate symptoms which 
result in moderate impairment in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score between 41 and 50 contemplates 
serious symptoms which result in serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (a GAF of 50 is defined as serious 
symptoms).  The GAF score is also probative evidence for VA 
rating purposes, because it indicates a person's ability to 
function in the areas of concern in rating disabilities for 
VA purposes.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Based on the clinical assessments discussed above, and 
consideration of 38 C.F.R. § 4.7, the Board finds that the 
veteran's PTSD meets the criteria for a 50 percent rating, 
from the date of his initial claim for compensation benefits.  
See 38 C.F.R. §§ 4.7, 4.126, 4.130, DC 9411.  The evidence 
does not show that the veteran suffers from suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical speech, or near-continuous panic or 
depression; or an inability to establish and maintain 
effective relationships.  He testified at his personal 
hearing in March 2001 that he has remained employed, despite 
occasional adjustments to his schedule due to panic attacks.  
Furthermore, he maintained some contact with family members 
and friends.  Accordingly, a 70 percent or higher rating may 
not be assigned at this time.  

In closing, the Board notes that the veteran's representative 
has requested that the veteran be provided additional VA 
examinations in light of the time which had lapsed from the 
initial examinations in September 1997 to the time of his 
personal hearing before the undersigned Member of the Board 
in March 2001.  However, the Board has found the evidence in 
its totality to be satisfactory to address the merits of the 
claim.  In addition, a remand in this case would further 
delay and frustrate the appellate process in this case.  


ORDER

Entitlement to service connection for residuals of a machete 
wound on the right lower extremity is granted.

Entitlement to a separate 20 percent initial rating for 
residuals of a mortar injury to the left hip, involving 
Muscle Group XVII, is granted, subject to the regulations 
governing the payment of monetary awards. 

Entitlement to a 50 percent initial rating for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

